Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows:
 
	In claim 1, line 4 after “wherein the cell population”, “have” has been deleted and --has-- has been inserted therefor.

This application is in condition for allowance except for the presence of claims 11-13, 15-17, and 19 directed to method claims which are non-elected, without traverse.  Accordingly, claims 11-13, 15-17, and 19 have been cancelled.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest a method for measuring an occupancy rate of a first specific antibody (specific binding substance) in a cell population, wherein the cell population has been contacted with the first specific antibody; the method comprising bringing a second specific antibody into contact with the cell population and bringing a third specific antibody into contact with the cell population simultaneously; wherein all of the first, the second, and the third specific antibodies are specific binding substances that bind to a target cell surface protein in the cell population; wherein the second specific antibody is a specific binding substance that competes with the first specific antibody and the third specific antibody is a specific binding substance that binds to the target cell surface protein without competing with the first specific antibody, and further the third specific antibody specifically binds to the target cell surface protein without competing or interfering with the second specific antibody. Thereafter, counting the number of cells to which the second specific antibody bound and counting the number of cells to which the third specific antibody bound; the occupancy rate is a proportion of cells to which the first specific antibody binds in cells expressing the target cell surface protein, wherein the target cell surface protein is human programmed death-1, wherein the first specific antibody is an anti-human programmed death-1 antibody which is specifically an immune checkpoint inhibitor; 3and a value calculated by Expression (1) is the occupancy rate: Occupancy rate (%) of the first specific antibody = (1 - (Number of cells to which the second specific antibody binds/Number of cells to which the third specific antibody binds)) x 100- - -(1).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 26, 2022